OPINION
SIMMS, Judge:
Wilford Bennie Jones, appellant herein, was charged in the District Court of Oklahoma County, Oklahoma, in Case No. CRF-71-1220, with the crime of Possession of Marijuana. He was tried by a jury, found guilty, and the jury assessed punishment at a fine of Three Thousand Five Hundred Dollars ($3,500.00). Appellant is currently free on an appeal bond in that amount.
A review of the original record filed herein by the appellant reveals two fatal jurisdictional defects, either one of which would require dismissal of this attempted appeal under the Rules of this Court.
Appellant’s petition in error reflects that judgment and sentence was imposed on November 30, 1971. The Oklahoma Statutes governing the time for the taking of an appeal in this Court’s Rules with regard to the computation of time for the taking of a felony appeal and the filing of appeal records require perfection of the appeal in a felony case and filing of the records in a felony case within six (6) months of the date of judgment and sentence. Perfection of the appeal in this case and the *484filing of the required record is dated May 31, 1972, therefore, this attempted appeal is one day out of time. Title 22, O.S.1971, § 1054; Rule 2.1, subd. C(2); and Rule 2.3, subd. C.
It is settled law that while an appeal to the Court of Criminal Appeals may be taken by defendant as a matter of constitutional right from any judgment rendered against him, that appeal must be taken in the manner prescribed by the Oklahoma Statutes and the Rules of this Court. Anderson v. District Court of Oklahoma County, Okl.Cr., 427 P.2d 437 (1967). We hold that these rules with regard to time limitations as we have held concerning other time limitations in the matter of perfecting an appeal, are jurisdictional and cannot be waived. Seabourn v. State, Okl. Cr., 493 P.2d 459 (1972).
We note further that the original record in this case contains no copy of the trial court's formal judgment and sentence. When an appeal is lodged in this Court from an alleged judgment of conviction, and the transcript or original record contains no copy of the formal judgment and sentence, this Court does not acquire jurisdiction of the appeal and the same shall be dismissed. Condo v. State, Okl.Cr., 389 P.2d 648 (1964); Baker v. State, Okl.Cr., 496 P.2d 1195 (1972).
It is, therefore, the opinion of this Court that the attempted appeal filed herein should be dismissed for the reason that this Court does not have jurisdiction. We commend to the appellant’s consideration the provisions of 22 O.S.1971, § 1080 et seq. Appeal dismissed.
BUSSEY, P. J., and BRETT, J., concur.